Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Petroleum announces first quarter results CALGARY, May 12 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") is pleased to announce its financial and operating results for the quarter ended March 31, 2008. << HIGHLIGHTS - FIRST QUARTER 2008 - Drilled 99 wells with a 96% success rate. - Natural gas production of 170 mmcf/d, up 15% from first quarter 2007. - Total first quarter 2008 production averaged 33,274 boe/d. - Revenue of $162 million, up 15% from first quarter 2007. - Realized prices of $53.64/boe, up 14% from first quarter 2007. - Adjusted cash flow from operations of $69 million. - Capital expenditures of $101 million, before acquisitions and divestitures. FINANCIAL SUMMARY Three Months Ended March 31 ($000s, except per share amounts) 2008 2007 Change Gross revenue $162,433 $140,877 15% Adjusted cash flow from operations(1) $ 69,322 $ 68,783 1% Per share - basic(1) $ 0.54 $ 0.53 2% - diluted(1) $ 0.52 $ 0.52 0% Adjusted net earnings from operations(1) $ 17,404 $ 17,933 -3% Per share - basic(1) $ 0.13 $ 0.14 -7% - diluted(1) $ 0.13 $ 0.14 -7% Net earnings $ 1,619 $ 13,719 -88% Per share - basic $ 0.01 $ 0.11 -91% - diluted $ 0.01 $ 0.10 -90% Capital expenditures (before acquisitions & divestitures) $100,948 $106,059 -5% (1) See cautionary statements at the beginning of Management's Discussion and Analysis. OPERATING SUMMARY Three Months Ended March 31 2008 2007 Change Average production Natural gas (mmcf/d) 170 148 15% Liquids (bbls/d) 5,009 8,729 -43% Total (boe/d) 33,274 33,316 0% Realized prices Natural gas ($/mcf) $ 7.48 $ 7.24 3% Liquids ($/bbl) 94.97 54.20 62% Total ($/boe) $ 53.64 $ 46.98 14% Field netback ($/boe) $ 41.06 $ 30.84 33% OPERATIONS REVIEW Drilling Summary Compton experienced an active first quarter in 2008. We drilled 99 wells with a 96% success rate. Of the 99 wells drilled during the quarter, 97 were classified as development wells and 2 as exploratory wells. The following table summarizes drilling results to March 31, 2008. Gas Oil D&A Total Net Success Southern Alberta 50 1 3 54 51 94% Central Alberta 37 3 1 41 18 98% Standing, cased wells 4 4 Total 87 4 4 99 73 96% >> DEEP BASIN GAS Compton has two Deep Basin deep gas plays: the Basal Quartz sands at Hooker and the Gething/Rock Creek sands at Niton and Caroline in central Alberta. Southern Alberta: Hooker In the first three months of 2008, we drilled one well targeting the Basal Quartz at our Hooker natural gas resource play. The well at 9-17-17-29W4 was drilled with a 700 metre horizontal leg and was placed on production March 10, 2008. Initial production was approximately 5 mmcf/d, and the well is currently producing approximately 2.2 mmcf/d. Of significance is the fact that two offset vertical wells have shown minimal pressure interference from the new horizontal well. Both of the offset wells are within 800 meters of 9-17 and one has been on production since 2000 and has produced 4.7 bcf. This supports our reservoir models and the requirement for additional wells to recover the reserves from the Basal Quartz. The 9-17 well also supports the premise that horizontal well technology can be effectively used to access productivity from tighter rock on the periphery of the play. Subsequent to quarter end, Compton has rig-released a second horizontal well at 15-30-16-29W4 and completed a multi stage frac on the well on April 25, 2008. The well is currently flowing back to the gas plant on cleanup at 2.5 mmcf/d. We are optimistic that the horizontal drill and completion technique is an important technical step forward in the development of the large known gas reserves existing on the periphery of this play. Two additional horizontal wells have been licensed and will spud once spring break-up road conditions permit. The existing Basal Quartz play, as currently delineated, extends over four townships where Compton has an average working interest of approximately 85%. Infrastructure necessary to accommodate the accelerated production growth and development of this play is largely in place. Assuming continued horizontal drilling success at Hooker, Compton estimates there are in excess of 100 potential horizontal locations on Compton lands. Central Alberta: Niton and Caroline At our Niton and Caroline resource plays we drilled 15 wells in the first quarter of 2008, five of which were horizontal wells. All wells were successful and immediate follow-up locations are now being acquired. The horizontal well at 4-27-52-17W5 at Niton in central Alberta, referred to in our news release of March 6, 2008, was placed on continuous production on March 28th. The well came on production at 9 mmcf/d and is expected to exhibit a typical tight gas well production profile. Including the 4-27 well, Compton has five horizontal wells in township 52-17W5 with a sixth well currently drilling. Production from these wells is facility constrained with only 4-27 currently producing. Pipeline and compression facilities are being installed and are expected to be operational by mid to late May. These facilities will accommodate all wells in the 11 well program planned for township 52-17W5. During the previous week Compton rig released three horizontal wells in the Niton area. The rigs were drilling in three separate townships targeting the Rock Creek formation following-up on the successes in townships 53-15W5 and 52-17W5. Compton has 272 gross sections of land in the Niton area and, based upon results to date, the Company has the potential for over 300 Ellerslie and Rock Creek horizontal drilling locations on Compton lands in the area. With the success that Compton has experienced drilling horizontal wells into the Basal Quartz at our southern Alberta Hooker resource play, we will be drilling horizontal wells in the geologically similar Gething Sands at Niton, spudding our first well in the second half of this year. At Bigoray, the 00/04-30-051-09W5/2 well watered out in the Spirit River zone. The uphole completion was previously a high rate gas zone that proved to be limited. The original well bore event continues to produce successfully from the Ellerslie. Foothills In the foothills at Cowley, we will drill two horizontal multi stage frac wells during the second quarter of 2008. We have identified and are moving to license three more wells in this area. Our exploration program at Callum is designed to minimize our environmental footprint in this environmentally sensitive area. Compton continues to work with all stakeholders to design a mutually acceptable development program for this high impact resource play. SHALLOW GAS The Plains Belly River and overlying Edmonton Horseshoe Canyon shallow gas zones cover more than 1,200 sections of Compton held land in southern Alberta. The entire 900 metre gas-charged section is comprised of multiple Belly River sands, silts, and shales, overlain by the Edmonton/Horseshoe Canyon coals that similarly include sands, silts, and shales. Going forward, we will focus on downspacing, development drilling, and recompletions in order to establish a resource manufacturing and processing model designed to maximize production and capital efficiency. Plains Belly River and Edmonton Coal Bed Methane We drilled 55 Belly River wells in the first quarter, two of which were horizontal. Pending the outcome of our horizontal wells drilled in this area, we delayed drilling an additional 20 wells initially planned for the quarter.
